Citation Nr: 1420651	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1972 to September 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, denied service connection for sleep apnea and a left foot disorder.  This case was previously before the Board in July 2013.  As to the issues on appeal, the Board denied service connection for both sleep apnea and a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis.

The Veteran appealed the July 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issues on appeal.  Specifically, the parties agreed in the JMR that the Board erred by failing to obtain a VA sleep apnea examination, and by relying on an inadequate VA joint examination.  

The Board now remands the issues of service connection for sleep apnea and a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis, to associate any outstanding private or VA medical documentation with the record, and to obtain the appropriate VA examinations.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issues on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR). 

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Medical Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In its July 2013 decision, the Board denied the Veteran's claim for a left foot disorder on the basis that the Veteran did not have a currently diagnosed left foot disability; however, medical documents associated with the record indicate that the Veteran received treatment for foot pain in January 2009.  

On remand, the Appeals Management Center (AMC)/RO should contact the Veteran and inquire as to whether he has received any additional treatment for the left foot, and if so, associate those documents with the record.  Further, the Board finds that any outstanding medical documents concerning the Veteran's diagnosed sleep apnea would also be helpful in resolving the claim on appeal.

VA Examinations

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not received a VA sleep apnea examination.  As noted in the parties' JMR, the Veteran's service treatment records show that he was diagnosed with an obstructive defect in 1979, and again in 1997.  In 1997 the defect was found to be consistent with asthma.  The Veteran has advanced that he was often tired in service and, as such, he believes that his sleep apnea was misdiagnosed in service as asthma.  Per the instructions of the JMR, the Board remands the issue of service connection for sleep apnea to obtain a VA examination and opinion addressing whether the Veteran's in-service symptoms are related to his currently diagnosed sleep apnea.

The Veteran received a VA joint examination in December 2007.  The parties agreed in the JMR that the examination was inadequate for two reasons.  First, the examiner's opinion was based on an inadequate factual predicate, as the examiner did not review the claims file and the Veteran appears to have provided an incomplete medical history as to his left foot.  Second, no X-rays were taken of the Veteran's left foot.  The parties agreed that X-rays would have been beneficial because the Veteran is already service connected for degenerative joint disease, a form of arthritis, in the knees and lumbar spine.  

Per the instructions of the JMR, the Board remands the issue of service connection for a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis, to obtain a new VA joint examination and opinion addressing the question of whether the Veteran has a current left foot disability, and if so, whether the disability is related to service or to another service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment, both VA and private, of sleep apnea and/or the left foot.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any identified VA clinical documentation pertaining to the treatment of the Veteran's sleep apnea and/or left foot not already of record.  

3.  Then schedule the Veteran for the relevant VA examination(s) in order to assist in determining the current nature and etiology of the Veteran's diagnosed sleep apnea and any identified left foot disability.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, including an X-ray examination of the Veteran's left foot.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Sleep Apnea:

a)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's currently diagnosed sleep apnea was misdiagnosed as asthma in service?

b)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's currently diagnosed sleep apnea had its onset during active service or otherwise originated during active service?

Left Foot Disorder:

a)  After conducting the appropriate testing and examination, including taking X-rays, does the Veteran have a current left foot disability?

b)  If a current left foot disability is identified:

I)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified left foot disability had its onset during active service or otherwise originated during active service?

II)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified left foot disability is caused by a service-connected disability, including the service-connected tendonitis and degenerative joint disease?

III)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified left foot disability is aggravated (that is, permanently worsened in severity) by a service-connected disability, including the service-connected tendonitis and degenerative joint disease?

4.  Then readjudicate the Veteran's claims for service connection for sleep apnea and a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

